  Case: 4:19-cv-00168-RLW Doc. #: 14 Filed: 04/01/19 Page: 1 of 3 PageID #: 56



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

THE CITY OF BERKELEY, MISSOURI,              )
on behalf of the Municipal Corporation       )
and its Citizens,                            )
and WILLIE MAE ANTHONY as next               )
 friend for her grandchildren JM and EP,     )
and JOHNETTA ROBINSON                        )
as next friend for her daughter BR,          )
and ANDREA MCCAIN as next friend for         )
her children MH and AM,                      )
and CHARVAN JAMERSON as next                 )
friend for her son MT,                       )
and LISA WILLIS as next friend for her       )
son KJ and her niece DM,                     )
                                             )
                      Plaintiffs,            )      Case No.: 4:19-cv-00168-RLW
                                             )
               v.                            )
                                             )
FERGUSON-FLORISSANT                          )
SCHOOL DISTRICT,                             )
                                             )
and                                          )
                                             )
ROBERT CHABOT, SCOTT EBERT,                  )
LESLIE HOGSHEAD, and                         )
JESSICA PONDER, in their official            )
capacities only,                             )
                                             )
                      Defendants.            )

                    MOTION FOR TEMPORARY RESTRAINING ORDER

       COMES NOW Plaintiffs, by and through their counsel, pursuant to Rule 65 of the

Federal Rules of Civil Procedure and for their Motion for Temporary Restraining Order states:

       1.      Plaintiffs are seeking a Temporary Restraining Order to enjoin Defendants from

going forward with its plan to close or reorganize schools (“the Plan”) as approved by the

majority of the directors of Defendant Ferguson-Florissant School District.
  Case: 4:19-cv-00168-RLW Doc. #: 14 Filed: 04/01/19 Page: 2 of 3 PageID #: 57



          2.     The plan was approved to intentionally deprive African American citizens in

Berkeley, Missouri of their constitutional rights under the Fourteenth Amendment to the United

States Constitution and the provisions of the Missouri Constitution requiring equal protection

under the law.

          3.     Plaintiffs injuries are and will be immediate and irreparable.

          4.     Plaintiffs do not have an adequate remedy at law.

          5.     There is a substantial likelihood that Plaintiffs will prevail on the merits at trial.

          6.     The balancing of the equities dictates that the temporary restraining order be

issued.

          7.     Issuing the temporary restraining order will be in the public interest.

          8.     Plaintiffs adopt by references as completely set forth herein their Verified

Complaint and the Suggestions in Support of Motion for Temporary Restraining Order.

          WHEREFORE, for the aforementioned reasons Plaintiffs pray that its Motion for

Temporary Restraining Order be granted and for such additional relief as the Court deems just

and proper.

                                                    BANKS LAW LLC

                                                    /s/ Eric Kendall Banks
                                                    Eric Kendall Banks, #28655
                                                    308 North 21st Street, Suite 401
                                                    St. Louis, Missouri 63103
                                                    314-583-7075
                                                    302-365-2789 (E-Fax)
                                                    ericbanks@bankslawllc.com




                                                    2
  Case: 4:19-cv-00168-RLW Doc. #: 14 Filed: 04/01/19 Page: 3 of 3 PageID #: 58



                              CERTIFICATE OF SERVICE

       I hereby certify that on April 1, 2019, I electronically filed a copy of the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of such filing to
the following: City R. Ormsby and Edward J. Sluys, Curtis, Heinz, Garrett & O’Keefe,
Attorneys for Defendant, 130 South Bemiston, Suite 200, Clayton, Missouri 63105.


                                                        /s/ Eric Kendall Banks




                                                3
